Citation Nr: 0008998	
Decision Date: 04/04/00    Archive Date: 04/11/00

DOCKET NO.  98-16 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for headaches and 
dizziness, to include as due to an undiagnosed illness.  

2.  Entitlement to a compensable disability rating for 
residuals of a right wrist injury.

3.  Entitlement to a compensable disability rating for 
residuals of a left wrist injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel

INTRODUCTION

The veteran had active duty from February 1985 to June 1997.  
He had service in Southwest Asia from August 1990 to March 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
the veteran's headaches and dizziness and his period of 
active duty service, to include service in Southwest Asia.  

2.  The veteran's bilateral wrist disabilities are manifested 
by subjective complaints of pain, swelling, locking with 
increased pain, and weakness.  Objectively, although there is 
some evidence of pain on motion, there is full motion of the 
wrists on dorsiflexion and palmar flexion.  Other right wrist 
manifestations include some effusion and evidence of a TFCC 
tear.  Other left wrist manifestations include some effusion 
and tenderness to palpation.  X-rays show diastasis of both 
scapholunate joints.  There is no evidence of arthritic 
changes.   
 

CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for dizziness and headaches, to include as due to an 
undiagnosed illness, is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).    

2.  The criteria for a 10 percent disability rating for 
residuals of a right wrist injury have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321(b)(1), 
4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5215 
(1999).  
3.  The criteria for a 10 percent disability rating for 
residuals of a left wrist injury have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321(b)(1), 
4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5215 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claim

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure).

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred in-service.  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d).

In addition, 38 U.S.C.A. § 1117 provides for compensation for 
Persian Gulf veterans suffering from a chronic disability 
resulting from an undiagnosed illness that became manifest 
during active duty in the Southwest Asia theater of 
operations or became manifest to a compensable degree within 
the prescribed presumptive period.  38 U.S.C.A. § 1117 (West 
1991 & Supp. 1999).  

Regulations clarify that a veteran of the Persian Gulf war 
must exhibit objective indications of a chronic disability 
resulting from an undiagnosed illness or combination of 
illnesses manifested by one or more signs or symptoms.  
38 C.F.R. § 3.317(a)(1).  "Objective indications of chronic 
disability" include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2).  A disability is 
considered "chronic" if it has existed for 6 months or more 
or if the disability exhibits intermittent episodes of 
improvement and worsening over a 6-month period.  38 C.F.R. 
§ 3.317(a)(3).  Signs or symptoms which may be manifestations 
of an undiagnosed illness include, but are not limited to: 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 3.317(b).  It is 
emphasized that the disability must not be attributed to any 
known clinical diagnosis by history, physical examination, or 
laboratory test.  38 C.F.R. § 3.317(a)(1)(i) and (ii).  
Finally, the claimed chronic disability must have been 
manifest during active service in the Southwest Asia theater 
of operations or manifest to a compensable degree by December 
31, 2001.  38 C.F.R. § 3.317(a)(1)(i) and (ii); 62 Fed. Reg. 
23138, 23139 (1997) (interim rule amending 38 C.F.R. 
§ 3.317(a)(1)(i)).  

Compensation is not payable if there is affirmative evidence 
that 1) an undiagnosed illness was not incurred during active 
military service, 2) an undiagnosed illness was caused by a 
supervening event or condition, or 3) the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. §  3.317(c).   
 
However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

A well grounded claim for compensation under 38 U.S.C. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of: (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  With respect 
to the second and fourth elements, evidence that the illness 
is "undiagnosed" may consist of evidence that the illness 
cannot be attributed to any known diagnosis or, at minimum, 
evidence that the illness has not been attributed to a known 
diagnosis by physicians providing treatment or examination.  
The type of evidence necessary to establish a well grounded 
claim as to each of those elements, i.e., lay evidence or 
medical evidence, may depend upon the nature and 
circumstances of the particular claim.  VAOPGCPREC 4-99.  

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999).

First, the veteran has service in Southwest Asia from August 
1990 to March 1991.  As to disability or signs and symptoms 
of undiagnosed illness, the report of the July 1998 VA 
neurological examination shows a diagnosis of headaches.  The 
veteran also asserts that he has dizziness.  Third, the 
veteran generally asserts that these symptoms began during 
service but after his return from service in the Persian 
Gulf.  For purposes of determining whether the claim is well 
grounded, the Board accepts the veteran's assertion as true.  
Arms, 12 Vet. App. at 193; Robinette, 8 Vet. App. at 75; 
King, 5 Vet. App. at 21.  

As to the final requirement, the Board initially notes that 
the relationship between headaches and dizziness and the 
underlying etiology is not generally capable of lay 
observation.  Therefore, medical evidence is required to 
establish such a relationship.  Savage, 10 Vet. App. at 495-
97; VAOPGCPREC 4-99.  However, in this case, there is no 
competent medical evidence of a nexus between the headaches 
and dizziness and his period of active duty service generally 
or service in Southwest Asia in particular.  Specifically, 
the report of the July 1998 VA neurological examination shows 
a diagnosis of headaches of unknown etiology.  In service, in 
March 1995, the veteran reported having symptoms including 
dizziness, sinus congestion, and fever.  The diagnosis was 
viral syndrome with probable sinusitis.  Absent medical 
evidence that links headaches and dizziness to service, the 
claim is not well grounded.  Epps, 126 F.3d at 1468; 
VAOPGCPREC 4-99.    

The veteran has asserted that he has suffered from headaches 
and dizziness on a continuous basis since they began in 1991.  
The Board acknowledges that continuity of symptomatology may 
be a basis for establishing service connection.  However, the 
provisions of 38 C.F.R. § 3.303(b) do not relieve a veteran 
of the burden of providing a medical nexus in order to 
establish a well grounded claim.  Rather, a veteran diagnosed 
with a chronic disorder must still provide a medical nexus 
between the current disorder and the putative continuous 
symptomatology.  Voerth v. West, 13 Vet. App. 117, 120 
(1999); McManaway v. West, 13 Vet. App. 60, 66 (1999). 

The Board emphasizes that there is no evidence of record to 
suggest that the veteran is trained in medicine.  Therefore, 
as a lay person, he is competent to relate and describe 
symptoms, but he is not competent to offer an opinion on 
matters that require medical knowledge, such as 
determinations of etiology.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Accordingly, the veteran's 
personal opinion as to the relationship between service and 
his headaches and dizziness is not competent medical 
evidence.  

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for headaches and dizziness.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102; Epps, 126 F.3d at 1468.  
Therefore, the duty to assist is not triggered and VA has no 
obligation to further develop the veteran's claim.  Epps, 126 
F.3d at 1469; Morton, 12 Vet. App. at 486; Grivois v. Brown, 
5 Vet. App. 136, 140 (1994).

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).

If the veteran wishes to complete his application for service 
connection for headaches and dizziness, he should submit 
competent medical evidence that links the symptoms to service 
in Southwest Asia specifically or to active duty service in 
general.  38 U.S.C.A. § 5103(a); Robinette, 8 Vet. App. at 
77-80. 


Increased Rating Claims

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Accordingly, 
the Board finds that the veteran's claim for an increased 
rating is well grounded.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  The Board is also satisfied that all relevant facts 
have been properly and sufficiently developed to address the 
issue at hand.

Factual Background

Notes dated in June 1996 in the veteran's service medical 
records showed complaints of discomfort in the right and left 
upper extremities.  There was full range of motion in the 
left wrist.  Other findings were unrelated to the wrists.  
The March 1997 separation examination report was negative for 
any wrist disability.  On the accompanying report of medical 
history, the veteran reported having swollen or painful 
joints.  He indicated that he hurt his wrists during service 
in Saudi Arabia and spent three days in a French military 
hospital.  

In an August 1997 statement, the veteran's father related 
that the veteran told him on many occasions about being 
injured, including the wrists, but he never told him how bad 
the injuries were.  Also in August 1997, the veteran's mother 
indicated that the veteran broke his wrists right after 
arriving in the Persian Gulf.  She stated that he continued 
to be in a lot of pain from all his injuries.  

In a September 1997 statement, M.C.L., the veteran's 
roommate, stated that he had known the veteran for about two 
years.  His wrists were becoming weaker.  Sometimes he could 
barely hold anything, even a plate of food.  The wrists could 
give at any moments, which usually resulted in him dropping 
whatever he was holding at the time.  

Records from Womack Medical Center at Fort Bragg indicated 
that the veteran presented in January 1998 to follow up on 
complaints of bilateral wrist pain.  He indicated that the 
wrists occasionally felt as if they were becoming disjointed.  
This sensation occurred when turning a steering wheel and 
with other activities.  He experienced extreme pain at these 
times.  He had no additional complaints.  It was noted that 
X-rays from November 1997 were negative.  Examination 
revealed full range of motion bilaterally with good strength 
on flexion and extension and with ulnar and radial deviation.  
There was some tenderness to palpation on the dorsum of the 
left wrist.  The diagnosis was bilateral wrist pain of 
unknown etiology.  Notes dated in March 1998 showed continued 
complaints of bilateral wrist pain.  

The veteran related in a March 1998 statement that wrist 
problems affected his ability to drive a car safely and his 
ability to do his job, which required driving.  The wrists 
locked or snapped out of place and he could not use them.  So 
far, only one wrist locked at a time.  He needed help lifting 
heavy objects at work.  

The veteran was referred to Robert J. Logel, M.D., in May 
1998 for evaluation of bilateral wrist pain.  He related that 
he had injured his wrists in service.  He was told they were 
sprained.  The French doctors who treated him found no 
fractures on X-rays and wrapped the wrists.  He had wrist 
pain since that time.  The veteran described a clicking 
sensation and pain with a feeling of locking in the right 
wrist along the radial ulnar border as well as pain and 
swelling in the right dorsal wrist region.  He also described 
swelling and pain in the dorsal right wrist (sic) on the left 
side with no clicking.  There was no numbness or tingling.  
The veteran had taken only Naprosyn for several years.  He 
occasionally used splints.  He had to carry heavy objects and 
drive for his job.  He was concerned that the right wrist was 
locking more frequently, every 10 days of so.  Dr. Logel 
reviewed X-rays from November 1997, which showed diastasis of 
the scapholunate joint bilaterally, more pronounced on the 
left than the right, with no arthritic changes.  X-rays of 
the right wrist taken in April 1998 showed obvious diastasis 
of the scapholunate joint.  Examination of the right wrist 
revealed a click with radial and ulnar deviation, which 
suggested disruption of the triangular fibrocartilage complex 
(TFCC).  There was full pronation and supination and some 
suggestion of pain with dorsiflexion of the wrist.  There 
also was a suggestion of an effusion within the right wrist.  
Examination of the left wrist revealed a little bit more 
effusion, perhaps even a dorsal ganglion.  There was pain 
with flexion and extension of the wrist but no loss of 
motion, including pronation and supination.  Neurovascular 
examination was unremarkable bilaterally.  The impression was 
bilateral scapholunate dissociation with TFCC tear of the 
right wrist.  Suggested treatment included medication, 
magnetic resonance imaging (MRI), or surgery.    

In July 1998, the veteran underwent a VA general medical 
examination.  Subjective complaints included periodic locking 
and swelling in both wrists.  He noted that the wrists locked 
in a pronated position and caused intense pain.  The problems 
interfered with his work.  The examiner reviewed the findings 
from Dr. Logel's evaluation.  Examination of the right wrist 
revealed no tenderness to palpation.  Examination of the left 
wrist showed slight puffiness and slight tenderness on the 
dorsum of the wrist and inferior to the distal ulna.  
Bilateral wrist motion testing revealed 70 degrees 
dorsiflexion, 80 degrees palmar flexion, 30 degrees ulnar 
deviation, and 15 degrees radial deviation.  The wrists were 
symmetrical.  Grip was good and without pain.  The diagnosis 
was injury to the right wrist with severe sprain with 
scapholunate diastasis, periodic locking, otherwise normal 
motion, and injury to the left wrist with painful motion, 
periodic locking, with diastasis of the scapholunate joint on 
X-ray.   

In his August 1998 notice of disagreement, the veteran 
indicated that his wrist problems had been his chief medical 
complaint for two years.  They caused pain and detrimentally 
affected his life.  He explained that the wrists swelled, 
were very painful, and locked in place frequently.  Both 
wrists locked in place at different times at least three 
times a week.  When a wrist locked, it was locked and painful 
for up to 15 minutes at a time.  The veteran stated that the 
locking did not begin until late 1997.  Finally, he related 
that on many occasions, he could not hold objects weighing as 
little as a plate of food.   

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (providing specific means of listing 
diagnostic code for unlisted disease or injury).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The Board observes that, in a claim of disagreement 
with the initial rating assigned following a grant of service 
connection, as is the situation in this case, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's wrist disabilities are each evaluated as 
noncompensable under Diagnostic Code (Code) 5215, limitation 
of wrist motion.  38 C.F.R. § 4.71a.  A 10 percent rating is 
awarded for either the dominant or non-dominant hand when 
there is dorsiflexion of less than 15 degrees or when palmar 
flexion is limited to in line with the forearm.  Code 5215 
provides for a 10 percent rating only.  See 38 C.F.R. § 4.31 
(where the Schedule does not provide a 0 percent rating, a 0 
percent shall be assigned if the requirements for a 
compensable rating are not met).  

There is only one other diagnostic code for the evaluation of 
wrist disabilities, Code 5214, ankylosis of the wrist.  
However, as the evidence of record fails to demonstrate 
ankylosis in either wrist, the Board will evaluate the 
veteran's right and left wrist disabilities under Code 5215.  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that 
the Board's choice of diagnostic code should be upheld so 
long as it is supported by explanation and evidence).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.

The veteran's bilateral wrist disabilities are manifested by 
subjective complaints of pain, swelling, locking, and 
weakness.  Objectively, although there is some evidence of 
pain on motion, there is full motion of the wrists on 
dorsiflexion and palmar flexion.  Other right wrist 
manifestations include some effusion and evidence of a TFCC 
tear, i.e. a clicking on deviation of the wrist.  Other left 
wrist manifestations include some effusion and tenderness to 
palpation.  X-rays show diastasis of both scapholunate 
joints.  There is no evidence of arthritic changes.  
Considering all the symptoms shown by the evidence of record, 
and resolving doubt in the veteran's favor, the Board 
conclude that the right or left wrist disability pictures 
more nearly approximate the disability level contemplated by 
the criteria for a 10 percent rating under Code 5215.  
38 C.F.R. § 4.7.  As indicated above, 10 percent is the only 
compensable evaluation available under Code 5215 and there is 
no other applicable diagnostic code under which the 
disabilities may be rated.  

Finally, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances to suggest that the veteran is not adequately 
compensated by the regular rating schedule.  Sanchez-Benitez 
v. West, No. 97-1948 (U.S. Vet. App. December 29, 1999); 
VAOPGCPREC 36-97.   

In summary, the Board finds that the evidence supports a 10 
percent disability rating each for bilateral wrist 
disabilities.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.71a, Code 5215.  


ORDER

Service connection for headaches and dizziness, to include as 
due to an undiagnosed illness, is denied.  

Subject to the laws and regulations governing the payment of 
monetary benefits, a 10 percent disability rating for 
residuals of a right wrist injury is granted.

Subject to the laws and regulations governing the payment of 
monetary benefits, a 10 percent disability rating for 
residuals of a left wrist injury is granted.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 



